                 Case: 4:19-cv-00260-BYP Doc #: 11 Filed: 03/08/19 1 of 1. PageID #: 116
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      NorthernDistrict
                                                  __________   Districtofof__________
                                                                            Ohio


                 Susan Beiersdorfer, et al.                        )
                             Plaintiff                             )
                                v.                                 )      Case No.    4:19-cv-00260
         Secretary of State Frank LaRose, et al.                   )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Franklin Co. Bd. of Elections Members Douglas Preisse, Brad Sinnott, Kimberly Marinello, Michael Sexton              .


Date:          03/08/2019                                                                 /s/ Timothy A. Lecklider
                                                                                             Attorney’s signature


                                                                                  TIMOTHY A. LECKLIDER (0022852)
                                                                                         Printed name and bar number
                                                                              Franklin County Prosecuting Attorney's Office
                                                                                      373 S. High Street, 13th Floor
                                                                                        Columbus, Ohio 43215

                                                                                                   Address

                                                                                     tlecklider@franklincountyohio.gov
                                                                                               E-mail address

                                                                                              (614) 525-3520
                                                                                              Telephone number

                                                                                              (614) 525-6012
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
